NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROSLYN DARLING, AKA Robin Hughes,               No. 17-56740

                Plaintiff-Appellant,            D.C. No. 2:11-cv-07086-RGK-SP

 v.
                                                MEMORANDUM*
BRIAN NELSON, Detective, in his
individual capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                           Submitted August 31, 2018**

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.

      Roslyn Darling, aka Robin Hughes, appeals pro se the district court’s award

of costs to the prevailing defendants. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion, Save Our Valley v. Sound Transit,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
335 F.3d 932, 944 n.12 (9th Cir. 2003), and we affirm.

      The district court did not abuse its discretion by awarding costs to

defendants as there is a presumption for awarding costs to prevailing parties under

Federal Rule of Civil Procedure 54(d)(1). Notably, the court reviewed the

requested costs, cut the cost bill considerably, and awarded costs only for Darling’s

deposition.

      AFFIRMED.




                                         2                                    17-56740